Citation Nr: 1143487	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of left foot/ankle surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of left foot/ankle surgery.

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).

The Board notes that the Veteran stated at the July 2009 VA examination that he injured his left ankle secondary to a fall from a third-story building.  As a result of the injury, the examiner noted that the Veteran underwent a triple arthrodesis in 1973.  Subsequently, the Veteran was admitted to Hines VA hospital from April 1974 to June 1974, where the Veteran underwent a surgical procedure for an entrapment neuropathy with essentially no improvement in the Veteran's ankle pain.  The Veteran was hospitalized for a total of 39 days to evaluate his left ankle pain.  The record further contains July 1977 VA treatment records from Hines VA hospital which indicate that the Veteran underwent a left ankle triple arthrodesis in 1975.  Statements from the Veteran also provide varying dates with regard to when the surgery occurred.  In this regard the Board notes that the Veteran stated in several correspondences that the surgery was in either May or June of 1976 or May or June of 1986.  

With regard to the aforementioned, the Board notes that there are discrepancies in the record with regard to when the surgery at issue was performed.   Additionally a review of the evidence indicates difficulty in obtaining records and indeed it is unclear exactly what attempts were made to obtain the Veteran's VA treatment and hospital surgical records.  In this regard the Board notes that the Veteran stated that the surgery was performed at Hines VA hospital in Chicago.  However, the evidence also indicates that the Veteran has had treatment at Jesse Brown VA medical center (VAMC) and Lakeside Clinic VA outpatient clinic (VAOPC).  Additionally, a search for the Veteran's treatment records indicate that the records may have been transferred to the Tulsa, Oklahoma, VAOPC or the Muskogee, Oklahoma, VAMC and then to the Federal Records Center.  The Board notes that the RO attempted several times to locate the Veteran's records and there is a response from Hines VA hospital noting no records from 1977 and no records for the specified dates from Jesse Brown medical center.  There is also information from the Federal Records Center that the Veteran's archived records there start in 1979.  There is some indication that the RO determined that obtaining further information was unlikely given the responses summarized above.  However, it is not clear whether the VA medical facilities in Tulsa and Muskogee, Oklahoma, and the Lakeside VA medical facility were contacted directly by the RO to determine whether those facilities had any records; there is no negative response of record in that regard.

It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, these treatment records should be associated with the claims file.

The Board notes further, that the Veteran has submitted pertinent medical records dated in 1977, and it is unclear as to whether he has in his possession additional medical records dated from 1973 to 1986.  In light of the apparent unavailability of VA medical records as outlined above, the Veteran should be specifically requested to submit all pertinent VA medical records related to his current claim dated from 1973 to at least 1986.  If additional pertinent records are obtained, the July 2009 VA examiner should review the additional records and provide an addendum to his previous opinion to include review of the new evidence.  

Finally, if, after all procedurally appropriate actions to locate and secure identified records have been made and the RO concludes that such records do not exist or that further efforts to obtain those records would be futile, the RO should make a formal finding to that effect.  In this regard, the RO should provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  


Accordingly, the case is REMANDED for the following action:

1. Request all VA medical records pertaining to the Veteran dated from 1973 to at least 1986 from the VA medical facilities in Tulsa, Oklahoma, Muskogee, Oklahoma, and the Lakeside VAOPC.  Any records received should be associated with the claims file.  If the records are not available or further attempts to obtain them would be futile, the Veteran should be so notified so he can attempt to obtain them himself.  The notice must be consistent with 38 C.F.R. § 3.159(e)(1), identifying: (a) the identity of the records VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (d) a notice that the Veteran is ultimately responsible for providing the evidence.

All attempts to obtain these records should be noted in the claims file, to include attempts to locate retired records.  If these records are unavailable, this should be noted in the claims file.

Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record.

2. Request that the Veteran submit all VA medical records in his possession pertaining to treatment of his left foot/ankle dated from 1973 to at least 1986.


3. Following the completion of the above development, if any new records are obtained, the RO/AMC should send the entire file to include the new evidence to the July 2009 VA examiner so that he can provide an addendum opinion addressing any new evidence.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


